DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“filtering the favourite programme recordings list according to a temporal criterion to select recordings that correspond to favourite programmes which commence less than a predetermined first period after a current date, said filtering being triggered automatically by the decoder unit and without receiving an external command by the decoder unit, 
wherein said filtering includes establishing a list of the selected recordings that correspond to favourite programmes which commence less than the predetermined first period after the current date, and 
wherein the method further comprises 
if the list of the selected recordings is empty and the decoder unit is not on standby mode at a time of said reading, then, the decoder unit automatically carries out said reading and said filtering again at a next running date that corresponds to a sum of the current date and a predetermined period of time, 
if the list of the selected recordings is empty and the decoder is on standby mode at a time of said reading, then, the decoder unit programs a wakening date at which the decoder unit automatically carries out said reading and said filtering again, and 
if the list of the selected recordings is not empty, the decoder unit carries out said allocating.”
Claims 2 to 15 depend on claim 1 therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484